LAW OFFICES OF DERENTHAL & DANNHAUSER LLP LAKE MERRITT PLAZA 1, 26TH FLOOR OAKLAND, CALIFORNIA 94612 (510) 350-3070 FACSIMILE: (510) 834-8309 August 14, 2013 BY EDGAR Ms. Pamela A. Long, Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: ATEL 16, LLC (the “Company”) Registration Statement on Form S-1 SEC File No. 333-188924 Dear Ms. Long: We received the Staff's comment letter dated July 31, 2013.We will respond to the remaining two comments when the registrant files a further pre-effective amendment to the registration statement in advance of the desired effective date.That amendment will include updated unaudited interim financial statements to bring them current as of the target effective date, as well as any changes we may make to disclosure in response to state administrators' comments, which we expect to be compiling over the next several weeks. With the overnight delivery hard copy of this letter, we are forwarding to the Staff two items of supplemental sales materials intended to be used in connection with the offering, and these items are hereby submitted for your review as additional sales literature: 1.A PowerPoint slide presentation intended to be used in conjunction with the prospectus at investor sales presentations, with a copy of the prospectus to accompany or precede the presentation. 2.A sales brochure intended to be delivered to prospective investors together with the prospectus. Ms. Pamela A. Long August 14, 2013 Page 2 Please contact me with any comments you may have concerning the proposed PowerPoint presentation or sales brochure, or with any other questions you may have concerning this filing. Please contact the undersigned with any questions or comments concerning this filing. Very truly yours, /s/ Paul J. Derenthal Paul J. Derenthal cc: Melissa Rocha, Senior Assistant Chief Accountant Erin Jaskot, Staff Attorney Jeff Gordon, Staff Accountant Division of Corporation Finance Securities and Exchange Commission Mr. Dean L. Cash Mr. Paritosh Choksi Mr. Samuel Schussler Vasco Morais, Esq.
